DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 8/6/20 has been received and considered by the Examiner.

Drawings
The drawings filed 8/6/20 are acceptable.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects a minor typesetting issue in claim 1. The application has been amended as follows:
In the claims:
1. (Currently Amended) An optical integrated element comprising: 
a substrate; 
a refractive index lower than the refractive index of the first core layer are sequentially laminated in this order on the substrate; and 
an active region in which the lower cladding layer, a second core layer having a refractive index higher than the refractive index of the lower cladding layer, a quantum well layer that amplifies light when a current is injected, and the upper cladding layer are sequentially laminated on the substrate, wherein 
the second core layer and the quantum well layer are close to each other within a range of a mode field of light guided in the second core layer, and 
the first core layer is butt-jointed to the second core layer and the quantum well layer.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical integrated element of Saito et al (US 11,002,909 B2) and over an optical integrated element of Yasui et al (JP 2009-198881 A) .
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical integrated element (comprising an electro-optic modulator integrated with an optical amplifier) having the recited features and, in particular, comprising (with reference to Fig. 1A of the instant application) a first core layer 106 (modulator core), a second core layer 103 (output waveguide core), and a quantum well layer 107, wherein the second core layer 103 and the quantum well layer 107 are the first core layer 106 is butt-jointed to the second core layer 103 and the quantum well layer 107. The instant application recognizes a benefit of such arrangement in that it allows for independent optimization of the thicknesses of a modulator integrated with an optical amplifier and thereby achieve both a thicker modulator waveguide core 106 and a thinner quantum-well layer 107, while the difference between their thicknesses is “bridged” by the second core layer 103 (output waveguide core) and an intermediate layer 108, as shown in Fig. 1A. A thicker modulator waveguide core 106 reduces modulator capacitance and improves/increases its speed, while a thinner quantum-well layer 107  can suppress a decrease in a saturation output (“… regarding the phase modulator, it is preferable to increase the thickness of the waveguide layer to reduce electric capacity and increase speed of a response characteristic. However, regarding the semiconductor optical amplifier, it is preferable to make the thickness of the waveguide layer to be equal to or smaller than a certain thickness to suppress a decrease in a saturation output” at para. 0004 of US 2020/0363664 A1). 
On the contrary, the prior art of record does not vertically stack the quantum-well layer and the second core layer and butt-joint them to the first core layer at a same location/interface. Rather, Saito butt-couples two core layers 103,103 (Fig. 1A) at one (left) location and evanescently couples the core layer 103 to a quantum well layer 107 at a different (right) location. A person of ordinary skill in the art would not be motivated to move the quantum well layer 107 for butt-coupling with the core layer 106 at least because it would not be clear how light propagating in the core layer 103 would simultaneously interact with both the quantum well layer 107 and the core layer 103. Thus, Saito does not meet the limitation “the first core layer is butt-jointed to the second core layer and the quantum well layer”.
As a general relevant comment, it is also noted that even though both evanescent coupling and butt-coupling (as used by Yasui) are well known in the art, they are not used together to couple three layers/cores at a common interface.              
Claims 2 – 9 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,229,293 B2
US 7,583,869 B2
US 2016/0351743 A1
US 2004/0096175 A1
US 8,995,804 B2
US 2010/0158427 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896